Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 1/26/2022 was received and considered.
The IDS dated 2/21/2022 was received and considered.
Claims 1-6, 8-13, 15-16 and 18-25 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Sudderth, 34,026, on 2/23/2022.
The application has been amended as follows: 

Please REPLACE CLAIMS 10 and 25 with those in the attached Office Action Appendix.

Allowable Subject Matter
Claims 1-6, 8-13, 15-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (1/26/2022, pp. 9-10) are persuasive regarding the combination of limitations recited in claim 1 as a whole.  Further, US 2020/0314122 A1 to Jones et al. is cited for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
February 24, 2022